Proceeding pursuant to CPLR article 78 to review a determination of the respondent Assistant Deputy Commissioner of Labor of Suffolk County, dated January 16, 1979, which, after a hearing, found petitioner guilty of certain misconduct and dismissed him from his position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The matter was once before reviewed by this court when we determined that confirmation of the hearing officer’s recommendation of dismissal by the commissioner himself was improper in view of the latter’s personal involvement in the controversy. We remitted the matter for a de novo determination by a deputy commissioner based upon the original hearing record (Matter of Aiello v Tempera, 65 AD2d 791). Based upon the evidence adduced at the hearing, we find that the charge of misconduct and insubordination was fully supported in this record and that the penalty of dismissal was warranted. Titone, J. P., Mangano, Rabin and Gibbons, JJ., concur.